DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s after final amendment is acknowledged and entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Amend claim 17 to the following:
The dental liner composition of claim 5, wherein the nanocrystals have a particle size ranging from 100 to 200 nm.
Authorization for this examiner’s amendment was given in an interview with Ram Sabnis on 25 February 2021.

Allowable Subject Matter
Claims 5, 6, 10-12, 14, and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 5, having incorporated the limitation of canceled claim 15, is allowable for the same reasons set forth for claim 15 in the final rejection dated 8 October 2020. Independent claim 10 is allowable because the prior art, such as the Mai publication cited in the office action of 8 October 2020, teaches the specific particles, and Karazivan teaches generally a method of use of fluorescent nanocrystals in dental preparations, but neither reference teaches or suggests the specific procedure of using a liner composition using the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888.  The examiner can normally be reached on Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KREGG T BROOKS/               Primary Examiner, Art Unit 1764